Dear Commissioner Fowler:
We are in receipt of your request for an Attorney General's opinion regarding the use of voting machines in certain elections. Your letter refers to a draft report issued by the Legislative Auditor which gives the preliminary results of the performance audit for the Department of Elections and Registration, wherein the report indicates that "expenditures for some special elections may violate the constitution". Further, you state that the elections in question include those conducted at schools, colleges, trade unions and civic associations as a demonstration to the public in the proper use of the voting machines and to promote the education of the individuals who participate in these type elections, especially at the high schools and colleges. You have requested our opinion as to the legality of conducting these elections.
Article IV, § 12 of the 1974 Louisiana Constitution provides:
      There shall be a Department of Elections and Registration. The commissioner of elections shall head the department and shall administer the laws relating to custody of voting machines and voter registration. He shall have other powers and perform other duties authorized by this constitution or provided by law.
Article III, § 16 of the 1974 Louisiana Constitution provides that "no money shall be withdrawn from the state treasury except through specific appropriation", and Article VII, § 10(D) of the Constitution provides that "money shall be drawn from the state treasury only pursuant to an appropriation made in accordance with law."
It is axiomatic that the legislature has the absolute control over the finances of the state, except where limited by the constitution. One such limit is Art. IV, § 5(G), which provides:
 (G) Item Veto. (1) Except as otherwise provided by this constitution, the governor may veto any lime item in an appropriation bill. Any item vetoed shall be void unless the veto is overridden as prescribed for the passage of a bill over a veto.
             (2) The governor shall veto line items or use means provided in the bill so that total appropriations for the year shall not exceed anticipated revenues for that year.
Louisiana Acts 1997, No. 18, § 15 appropriates monies from the state treasury, in schedule 04-144 for the Commissioner of Elections, as follows:
Voting Machines — Authorized Positions (63)   $3,827,658
 Program Description: Provides maintenance, storage, repair, replacement, programming and delivery of all voting machines in the state. Supports all types of elections and provides education to students relative to voting.
(Underline added).
Additionally, the Program Description in the Department's operating budget specifically states:
      The program also serves high school, colleges, unions, etc., in an effort to educated [sic] students and provide a service to the people of Louisiana.
It is clear that the legislature has appropriated to the Department of Elections  Registration an amount certain ($3,827,658) for the Voting Machine Program, which program includes supporting "all types of elections" and "provides education to students relative to voting". This purpose is further explained in the program description of the Department's operating budget, as cited above.
It is apparent from the legislative appropriation and the operating budget that the Department of Elections and Registration is properly expending the funds appropriated to it for the very purposes intended by the legislative, i.e. conducting the educational elections for schools, colleges, trade unions and civic associations.
In so doing, it is the opinion of this office that the Department of Elections and Registration is properly carrying out its duties and responsibilities as set forth by the constitution and laws of this State.
If we can be of further assistance in this matter, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             _______________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL:cwr
arl/opinions/opins97/97-0456
cc: Office of Legislative Auditor
DATE RECEIVED: October 14, 1997
DATE RELEASED:
ANGIE ROGERS LAPLACE Assistant Attorney General
Dr. Daniel G. KyleLegislative AuditorPost Office Box 94397Baton Rouge, Louisiana 70804-9397